Reversed and Remanded and Majority and Concurring Opinions filed September 6,
2012.




                                            In The

                       Fourteenth Court of Appeals

                                      NO. 14-11-00755-CV

 ROY PIPKIN EXECUTOR OF THE ESTATE ON BEHALF OF BAYON SHEA
                       PIPKIN, Appellant

                                              V.

                             KROGER TEXAS LP, Appellee


                        On Appeal from the 129th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-14137


                     CONCURRING OPINION


       I concur in the result only.

       In my opinion, the summary judgment evidence filed in the trial court by May 10,
2011, raised material fact issues that prevented the proper grant of summary judgment in
this case.
      I specifically do not join Section III B of the Majority Opinion dealing with
mandatory e-filing.




                                                /s/     Margaret Garner Mirabal
                                                        Senior Justice




Panel consists of Justices Frost, McCally, and Mirabal.1 (McCally, J. majority)




      1
          Senior Justice Margaret Garner Mirabal sitting by assignment.